FILED
                            NOT FOR PUBLICATION                               JUN 24 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10005

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00047-RCC

  v.
                                                  MEMORANDUM *
ALVARO LIBRADO-ENCARNACION,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Alvaro Librado-Encarnacion appeals from the district court’s judgment and

challenges his guilty-plea conviction for illegal entry, in violation of 8 U.S.C.

§ 1325(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Librado-Encarnacion contends that the district court violated Federal Rule of

Criminal Procedure 11(b)(1) by failing to address him personally in a timely

manner. He also contends that the district court violated Rule 11(b)(2) by failing

to determine that his plea was voluntary and did not result from force, threats, or

promises. We review for harmless error. See United States v. Aguilar-Vera, 698

F.3d 1196, 1200 (9th Cir. 2012). Any Rule 11 error was harmless because there is

no indication in the record that Librado-Encarnacion would have pled differently in

the absence of the alleged errors. See id. at 1201-02; United States v. Escamilla-

Rojas, 640 F.3d 1055, 1060-61 (9th Cir. 2011), cert. denied, 133 S. Ct. 101 (2012).

      AFFIRMED.




                                          2                                    11-10005